DETAILED ACTION
This office action is made final. Claims 1-2, 4-9, 11-16, and 18-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendment date 3/19/2021, amended claims 1, 4, 8, 11, 15, & 18; and cancelled claims 3, 10, and 17.
Response to Amendment
The previously pending rejection to claims 1-20, under 35 USC 101 (Alice), will be maintained.
The previously pending claim objections to claims 1, 8, and 15, have been withdrawn.
Response to Arguments
Applicant’s arguments received on date 3/19/2021 have been fully considered, but they are not persuasive.

Response to Arguments under 35 USC 101:

Applicant asserts that “Claims 1, 8 and 15 recites in the form of "at least one processor", which is directed to a statutory process and recites a judicial exception and further integrates the judicial exception into a practical application.” Examiner respectfully disagrees.

The recitations of the additional elements beyond the recited abstract idea noted by Applicant, including “a processor,” as an ordered combination, is no more than mere instructions to implement the idea using generic computer components (i.e. apply it). Also, these recitations append the recited abstract idea to well-understood, routine, and 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-2, 4-9, 11-16, and 18-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more. 
Part I.  2A-prong one (Identify the Abstract Ideas)
The Alice framework, step 2A-Prong One (part 1 of Mayo test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
Independent claims 1, 8, and 15, the claim, when “taken as a whole,” are directed to the abstract idea of arranging a meeting agenda; determining meeting related information in response to user input, wherein the meeting related information comprises m agenda items of a meeting; obtaining combinations of the m agenda items 

    PNG
    media_image1.png
    409
    749
    media_image1.png
    Greyscale

determining a maximum score value from the X number of second score values, and obtaining the maximum score value from the X number of second score values; outputting the combination of the m agenda items corresponding to each of Y number of maximum score values that are consecutively obtained, wherein each of the Y number of maximum score values is same. 
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1, 8, and 15 is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  The above limitation fall within managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and mathematical calculations groupings of abstract ideas, enumerated in the PEG, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, a computer device, a storage device; at least one processor; and the storage device storing one or more programs, which when executed by the at least one processor, recited in claims 1, 8, and 15.” Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to “apply” the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f).
Further, Examiner asserts that claim 15 also does not include limitations amounting to significantly more than the abstract idea. Although claim 15 includes a non-transitory storage medium having instructions stored thereon, when the instructions are executed by a processor of a computer device amounts to generic computing elements performing generic computing functions.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements.  Further, these limitations that are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment. – see MPEP 2106.05(h)
Moreover, generally transmitting, storing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity.
Moreover, Claims 1, 8, and 15 are generally linking the use of the abstract idea to a particular technical environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic compute. See FairWarning v. Iatric Systems. Similarly, Claims 1, 8, and 15 implying outputting the combination of the m agenda items corresponding to each of Y number of maximum score values that are consecutively obtained, wherein each of the Y number of maximum score values is same is executed in a computer environment merely indicates a field of use in which to “apply” the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and a whole, the limitations of Claim 1, 8, and 15 are not indicative of integration into a practical application.
As a result, Examiner asserts that claims 2, 4-7, 9, 11-14, 16, and 18-20 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.
Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the 
Claims 1, 8, and 15 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1, 8, and 15 include various elements that are not directed to the abstract idea.  These elements include a computer device, a storage device; at least one processor; and the storage device storing one or more programs, which when executed by the at least one processor.
Examiner asserts that a computer device, a storage device; at least one processor; and the storage device storing one or more programs, which when executed by the at least one processor do not amount to significantly more than the abstract idea because it is a generic computing element performing generic computing functions. These computer components are recited at a high level of generality and add no more to the claimed invention than the components that perform basic computing functions routinely provided by a general-purpose computer.
The computing elements with processor and a storage device are recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer.1  In addition, using a processor to process data has been well-understood, routine, conventional activity in the industry for many years.
Further, Examiner asserts that claim 15 also does not include limitations amounting to significantly more than the abstract idea. Although claim 15 includes a non-transitory storage medium having instructions stored thereon, when the instructions are executed by a processor of a computer device amounts to generic computing elements performing generic computing functions.
Hence, none of the hardware recited by the claims "offers a meaningful limitation beyond generally linking the use of the [method] to a particular technological environment." Alice, 573 U.S. at 226 (quoting Bilski, 561 U.S. at 610-11).  Accordingly, because the asserted claims steps do nothing more than apply a well-known one or more data structures are directed to patent-ineligible subject matter and fail under Section 101. 
Moreover, generally transmitting, storing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity.2
Generic computer features, such as a memory or a processor, do not amount to significantly more than the abstract idea. These limitations merely describe implementation of the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc
None of the steps/functions of independent/dependent claims whether taken alone or in an ordered combination amount to significantly more than the abstract idea. For example, no inventive concept can be found in any unconventional or non-generic combination of known pieces similar to Bascom. For these reasons, none of the additional elements of independent claims 1, 8, and 15 amount to significantly more than the abstract idea. Accordingly, independent claims 1, 8, and 15 are ineligible.
In addition, Fig. 4 and para 109 of the Applicant’s specifications processor (i.e., commercially available processors) and a networked computer system well known in the art.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.
The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually.
Claims 2, 4-7, 9, 11-14, 16, and 18-20 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1, 8, and 15.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        
4/19/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.
        
        While the method may be implemented by a processor, this is well-understood, routine, and conventional as disclosed in the specification (Fig. 4 and para 109). 
        
        2 While the method may be implemented by a processor, this is well-understood, routine, and conventional as disclosed in the specification (Fig. 4 and para 109). Therefore, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, storing data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d))